United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1570
                                   ___________

Mark W. Singson,                        *
                                        *
            Plaintiff-Appellant,        *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Eastern
Larry Norris, Director, Arkansas        * District of Arkansas.
Department of Correction; Eddie         *
Sinset, Administrator of Religious      *
Services, ADC,                          *
                                        *
            Defendants-Appellees.       *
                                   ___________

                             Submitted: December 10, 2008
                                Filed: January 27, 2009
                                 ___________

Before MELLOY and BENTON, Circuit Judges, and DOTY,1 District Judge.
                           ___________

BENTON, Circuit Judge.

       Inmate Mark W. Singson sued Arkansas Department of Correction officials,
alleging constitutional and statutory violations. Following trial, the district court2


      1
      The Honorable David S. Doty, United States District Court for the District of
Minnesota, sitting by designation.
      2
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for decision by the
consent of the parties pursuant to 28 U.S.C. § 636(c).
ruled for the ADC officials. Singson appeals the Religious Land Use and
Institutionalized Persons Act (RLUIPA) claim. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

                                          I.

       Singson, a Wiccan, uses tarot cards for religious purposes. ADC policy
requires inmates to check out tarot cards from a chaplain and prohibits keeping cards
in cells. Singson asserts that this policy violates his rights under RLUIPA by
inhibiting spontaneous readings.

      An ADC expert witness testified that the policy was necessary to prevent (1)
gambling, as tarot cards can be manipulated for use as playing cards; (2) trafficking,
since card readings could be conducted in exchange for goods or services; (3)
psychological control, as some prisoners may believe tarot card-holders have special
powers; and (4) gang symbols on tarot cards, which could be used to promote or
defame gangs, leading to violence.

       Ruling for the ADC officials, the district court noted that Singson checked out
the tarot cards numerous times, that prison chaplains never rejected his check-out
requests, and that ADC policy permits Singson to keep other Wiccan religious items
in his cell. The court found that, even if the check-out system burdens Singson’s
religious beliefs, it is the least restrictive policy that promotes prison safety while
accommodating Singson’s religious beliefs.

                                          II.

      When a district court enters judgment after a trial, this court reviews the
findings of fact for clear error and the legal rulings de novo. Eckert v. Titan Tire
Corp., 514 F.3d 801, 804 (8th Cir. 2008), citing Fed. R. Civ. P. 52(a).



                                         -2-
       “Prison inmates retain constitutional rights protected by the First Amendment,
including the right to free exercise of religion.” Fegans v. Norris, 537 F.3d 897, 902
(8th Cir. 2008), citing O’Lone v. Shabazz, 482 U.S. 342, 348 (1987). Congress
enacted RLUIPA to provide additional protection for institutionalized persons’
religious freedom. See Religious Land Use and Institutionalized Persons Act, Pub.
L. No. 106-274, 114 Stat. 803 (2000); Fegans, 537 F.3d at 902 (discussing
Congress’s objectives when enacting RLUIPA). RLUIPA states, in part:

      No government shall impose a substantial burden on the religious
      exercise of a person residing in or confined to an institution, as defined
      in section 1997 of this title, even if the burden results from a rule of
      general applicability, unless the government demonstrates that
      imposition of the burden on that person–
             (1) is in furtherance of a compelling governmental interest; and
             (2) is the least restrictive means of furthering that compelling
             governmental interest.

42 U.S.C. § 2000cc-1(a). State prisons are § 1997 institutions. Id. § 1997(1)(A),
(1)(B)(ii).

       Under RLUIPA, Singson must “show, as a threshold matter, that there is a
substantial burden on his ability to exercise his religion.” Murphy v. Missouri Dep’t
of Corr., 372 F.3d 979, 988 (8th Cir. 2004). If Singson meets this requirement, ADC
officials must show that the tarot card policy is “the least restrictive means to further
a compelling interest.” Id.

       Prison officials do not challenge the sincerity of Singson’s religious beliefs.
Rather, they assert that the check-out policy is the least restrictive policy that achieves
the compelling government interest of prison safety while accommodating Singson’s
religious beliefs.

      Prison safety and security are compelling government interests. Fegans, 537
F.3d at 906. “RLUIPA does not ‘elevate accommodation of religious observances

                                           -3-
over an institution’s need to maintain order and security.’” Id. at 902, quoting Cutter
v. Wilkinson, 544 U.S. 709, 722 (2005). After discussing the four security concerns
cited by the ADC expert witness — gambling, trafficking, psychological control, and
gang symbols — the district court concluded that unrestricted prisoner access to tarot
cards would create security problems. The court found “that the potential effect of in-
cell use on the guards and allocation of prison resources outweighs the restrictions felt
by any interested inmate-users.”

       The prison’s security concerns, supported by expert testimony, receive
deference. A prison is free to deny inmate religious requests predicated on RLUIPA
if they “jeopardize the effective functioning of an institution.” Cutter, 544 U.S. at
726. When enacting RLUIPA, Congress was “mindful of the urgency of discipline,
order, safety, and security in penal institutions.” Id. at 723 (citation omitted).
Congress “anticipated that courts would apply the Act’s standard with due deference
to the experience and expertise of prison and jail administrators in establishing
necessary regulations and procedures to maintain good order, security and discipline,
consistent with considerations of costs and limited resources.” Id. (quotations and
citation omitted). The district court did not clearly err by relying on the expert
witness’s testimony, or by finding that the tarot card policy furthers prison security
while protecting Singson’s rights.

       Finally, Singson argues that the district court failed to make the necessary
findings of fact and conclusions of law, as required by Fed. R. Civ. P. 52(a). A
“district court’s failure to make specific findings of fact, as required by F.R.C.P. 52(a),
is reviewed for an abuse of discretion.” Darst-Webbe Tenant Ass’n Bd. v. St. Louis
Hous. Auth., 339 F.3d 702, 711 (8th Cir. 2003) (citation omitted). Singson contends
that the court did not enter findings about his religious beliefs and practices, or
identify which of ADC’s proffered security concerns was compelling. However, as
Singson’s religious beliefs and practices were undisputed, the district court need not
reach the issue. The district court properly analyzed the prison’s security concerns as
a group, concluding that in-cell use would strain prison security resources.

                                           -4-
       Likewise, Singson contends that the district court failed to analyze less
restrictive alternatives that would achieve ADC’s security goals. Ruling for the ADC
officials, the court noted that the parties presented only one deck of tarot cards,
precluding consideration of alternative policies for tarot cards that cannot be
manipulated for gambling. The district court’s order complied with Fed. R. Civ. P.
52(a).

                                        III.

      The judgment is affirmed.
                      ______________________________




                                        -5-